Citation Nr: 1513915	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  10-28 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1996 to September 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issue has been recharacterized an original claim for service connection, instead of a claim to reopen.  See Rating Decision (Jan. 2009).  The rationale is that the RO notified the Veteran of its June 2007 decision to deny service connection for this claim on July 2, 2007, and the Veteran's June 18, 2008, correspondence is properly construed as a timely notice of disagreement (NOD).  38 C.F.R. § 20.302(a) (2014).  


FINDING OF FACT

The Veteran experienced tinnitus beginning in service and consistently ever since.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider sensorineural hearing loss (SNHL) an organic disease of the nervous system and therefore a chronic disease under 3.303(b).  38 C.F.R. § 3.309.  The United States Court of Appeals for Veterans Claims recently held tinnitus to be a chronic disease that falls within the parameters of 38 C.F.R. § 3.303(b).  Fountain v. McDonald, No. 13-0540, __ Vet. App. ___, 2015 WL 510609, *12 (Feb. 9, 2015).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran gives a history of recurrent ringing in his ears since service.  He reports that he was exposed to loud diesel engines for long periods of time as a mechanic.  See, e.g., Notice of Disagreement (June 2008).  Such noise exposure is consistent with the Veteran's military occupational specialty.

At a VA examination in June 2007, the Veteran gave a history tinnitus for the past six years, which would place onset of tinnitus during active military service.  The examiner diagnosed tinnitus, but did not render an opinion as to its etiology.  

The Veteran is competent to report continuous tinnitus symptoms since onset in service and the Board finds no reason to question his credibility.  Therefore, after resolving any benefit of the doubt in favor of the Veteran, the Board finds that the criteria for service connection for tinnitus are met.


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
M. N. HYLAND
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


